PER CURIAM:
Claimants brought this action for vehicle damage which occurred when their 2005 Saturn Relay struck two holes while claimant Carla Riley was traveling on Route 19 in Goodhope, Harrison County. Route 19 is a road maintained by respondent. The Court is of the opinion to make an award in this claim for the reasons more fully stated below.
The incident giving rise to this claim occurred at night on June 9, 2006. Route 19 is a two-lane highway at the place of the incident involved in this claim. *126Carla Riley testified that on the evening in question, she was driving on Route 19 when her vehicle struck two holes that she had not seen. She testified that one hole was approximately one foot wide, two feet long and eight inches deep and that the other hole was approximately one foot long and eight inches deep. Claimants’ vehicle struck the holes sustaining damage to a rim totaling $194.65.
The position of the respondent is that it did not have actual or constructive notice of the condition on Route 19 at the site of the claimant’s accident for the date in question. Respondent did not present any testimony or evidence at the hearing of this matter.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins vs. Sims, 130 W.Va. 645; 46 S.E.2d 81 (1947). In order to hold respondent liable for road defects of this type, a claimant must prove that respondent had actual or constructive notice of the defect and a reasonable time to take corrective action. Chapman vs. Dept. of Highways, 16 Ct. Cl. 103 (1986).
In the instant case, the Court is of the opinion that respondent had at least constructive notice of the holes which claimants’ vehicle struck and that the holes presented a hazard to the traveling public. The size of the holes and the location of the holes within the road leads the Court to conclude that respondent had notice of this hazardous condition and respondent had an adequate amount of time to take corrective action. Thus, the Court finds respondent negligent and claimants may make a recovery for the damage to their vehicle.
In accordance with the findings of fact and conclusions of law stated herein above, the Court is of the opinion to and does make an award to claimants in this claim in the amount of $ 194.65.
Award of $194.65.